Roe, C.J. This is a personal injury action brought pursuant to section 8(d) of the Court of Claims Act (Ill. Rev. Stat. 1977, ch. 37, par. 439.8(d)). From the evidence introduced at the hearing it appears that the Claimant, Tomaza Garza, on June 7, 1977, sat in a chair in the waiting room of the Illinois Building, 160 North LaSalle Street, Chicago, Illinois. The chair she sat on separated from the frame and the bucket portion of the chair tumbled with the Claimant onto the floor. Claimant appeared stunned at the time and indicated her head and legs were injured. She was taken to the Polyclinic by an employee of the Industrial Commission. She was treated several times at the clinic for a lump on her head and an injury to her legs. She testified that the black and blue areas on her legs remained for about two weeks. She also testified there was a knot on her left leg slightly above the ankle. Dr. Jeffery D. Feldstein testified that he examined Claimant in January or February of 1980 and that she complained of pain in her left ankle area where a lump had developed. In his examination, Dr. Feldstein found a fluctuant mass about the size of a quarter on the interior tibial surface of Mrs. Garza’s leg about two or three inches above the ankle. The mass is part of the tendon sheath. He found no discoloration. He diagnosed this as a tenosynovial cyst which is usually caused by trauma. The cyst causes discomfort and pain, depending on the amount of activity. Without surgical intervention, the cyst will remain in her leg although it may fluctuate in size. In Dr. Feldstein’s opinion, the cyst could have been caused by the fall from the chair. The condition is permanent. Dr. Feldstein described possible surgery to remove the cyst. A surgeon would charge $750.00, and a hospital stay of three or four days would be required at a daily charge of $250.00 to $500.00 plus miscellaneous costs. There are risks in the surgery, including death. The resulting incision might be 2.5 inches, and an indentation may be left where the cyst is removed. A surgical scar would be left. At the time of the hearing, Mrs. Garza was 26 years old and had a life expectancy of 51.3 years. The Court feels that under the doctrine of res ipsa loquitur the Respondent has been shown guilty of negligence. The presumption of negligence on the part of the State has not been rebutted by the Respondent. It appears from the medical testimony that Claimant has sustained permanent injury to her left leg in the area above the ankle. Claimant is hereby awarded the sum of twenty five hundred and 00/100 ($2,500.00) dollars.